Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2016

                                      No. 04-16-00429-CV

                                       Albert PORTER,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV06349
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
         The trial court signed a final judgment on May 19, 2016. Because appellant did not file a
timely motion for new trial, motion to modify the judgment, motion for reinstatement, or request
for findings of fact and conclusions of law, the notice of appeal was due to be filed on June 18,
2016. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was
due on July 3, 2016. See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal within
the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court